NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0362n.06
                             Filed: June 23, 2008

                                            No. 07-1603

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JENNIFER DIEPENHORST,                             )
                                                  )    ON APPEAL FROM THE UNITED
       Plaintiff-Appellant,                       )    STATES DISTRICT COURT FOR THE
                                                  )    WESTERN DISTRICT OF MICHIGAN
v.                                                )
                                                  )
CITY OF BATTLE CREEK, et al.                      )
                                                  )
       Defendants-Appellees.                      )
                                                  )
                                                  )
                                                  )

Before: NORRIS, BATCHELDER, and GIBBONS, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Jennifer Diepenhorst, a

former employee of the Battle Creek Police Department, sued defendants-appellees City of Battle

Creek and Sergeant Bruce Penning, an officer in the Department, asserting federal and state

employment discrimination claims. The district court granted defendants’ motion for summary

judgment. On appeal, Diepenhorst argues that her Title VII claim is not time barred because she

timely filed a charge with the Equal Employment Opportunity Commission within the required 300-

day period. She also contends that factual issues exist with respect to her Elliot-Larsen Civil Rights

Act claims for sexual harassment and hostile work environment.

       Having reviewed the parties’ briefs and the applicable law and having had the benefit of oral

argument, we conclude that a panel opinion further addressing the issues raised would serve no
jurisprudential purpose. Therefore, on the grounds identified by the district court, we affirm the

district court’s judgment in favor of the City of Battle Creek and Sergeant Bruce Penning.